UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 5, 2007 . TENNESSEE COMMERCE BANCORP, INC (Exact name of registrant as specified in its charter) TENNESSEE 000-51281 62-1815881 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 381 Mallory Station Road, Suite 207, Franklin, Tennessee 37067 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (615) 599-2274 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On September 5, 2007, Tennessee Commerce Bancorp, Inc. (the “Corporation”), announced that its assets exceeded $800 million and benefited from continued demand from local and national business accounts.A copy of the related press release is attached as Exhibit 99.1 to this Current Report on Form8-K and is incorporated herein by reference in its entirety. The information furnished herein, including Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description of Exhibit 99.1 Press release issued September 5, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TENNESSEE COMMERCE BANCORP, INC. (Registrant) Date: September 5, 2007 By: /s/George W. Fort George W. Fort Chief Financial Officer EXHIBIT INDEX Exhibit Description 99.1 Press Release dated September 5, 2007
